Title: To Benjamin Franklin from David Hall, 19 October 1757
From: Hall, David
To: Franklin, Benjamin


Dear Sir
Philadelphia, 19th October 1757
My last to you by the Carolina Captain Duncan, contained the second Copy of a Bill of Exchange for £100. which I hope is come safe to hand.
You have now inclosed the first Copy of one other Bill for £100. (which will make the fourth Hundred remitted you since you left Philadelphia) the Receipt of which you will please to own by the first Vessel after it comes to hand, and likewise for that before sent. This last I had for Sixty-five, the others I think I acquainted you Cost Sixty Seven and a Half. &c.
D H
Inclosed is a Copy of the first letter of Advice relating to the above Bill of Exchange.
To Benjamin Franklin Esqr. per the Myrtilla Capt Budden Copy per Philadelphia Capt Stewart Via Liverpool
